Citation Nr: 9910221
Decision Date: 06/17/99	Archive Date: 08/06/99

DOCKET NO. 97-19 387               DATE JUN 17, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

ORDER

The following correction is made in a decision issued by the Board
in this case on April 13, 1999:

On line 22, page 10, correct "Service connection for bronchitis and
asthma is denied" to read "Service connection for a stress fracture
of the left leg is denied."

H.N. SCHWARTZ
Member, Board of Veterans' Appeals

Citation Nr: 9910221  
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-19 387 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stress fracture 
of the left leg.

2.  Entitlement to an increased (compensable) evaluation for 
a bone spur of the right great toe.


REPRESENTATION

Appellant represented by:The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from October 1992 to October 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
St. Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for a 
bone spur of the right great toe assigning a noncompensable 
evaluation and denied service connection for a stress 
fracture of the left leg.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for her right great toe disability to 
the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Competent evidence of a current diagnosis of a stress 
fracture of the left leg is not of record.

2.  A bone spur of the right great toe has been shown to be 
essentially asymptomatic.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for a stress fracture of 
the left leg.  38 U.S.C.A. § 5107 (West 1991).

2.  Fracture of the right great toe is noncompensably 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.7, 4.71a and Diagnostic Code 5015 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete her application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
duty was satisfied by issuing a statement of the case and 
supplemental statements of the case.  VA has obtained the 
service records, a VA examination and outpatient treatment 
reports.  There is no indication of outstanding records.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

Service medical records show complaints of left ankle and 
knee pain in late 1992 and early 1993.  On evaluation, there 
was full range of motion of the left leg with trace edema.  
The assessment was early stress fracture of the left leg.  At 
the August 1996 separation examination, the veteran reported 
a stress fracture of the left leg.  An evaluation of the 
lower extremities was normal.

At a February 1997 VA examination, the veteran reported a 
history of a stress fracture of the left tibia and a past 
history of complaints of lower left leg pain during service.  
The veteran reported that she currently runs approximately 2 
miles twice per week and if she runs on a hard surface with 
poor shoe, she experiences a dull ache in her left tibia.  
The examiner noted that the veteran reported no pain with 
walking, at rest, or at night.  On evaluation of the left 
lower leg, there was no swelling, no tenderness to palpation, 
no step-off or false motion, no induration or erythema.  
There was full range of motion of the knee and ankle.  
Contemporaneous x-ray studies of the tibia and fibula of the 
left were unremarkable.  The diagnoses included status post 
left tibia stress fracture, healed.

Private medical reports from November 1996 to February 1997 
show no complaints, treatment, or diagnoses of a stress 
fracture of the left leg.

There is no competent evidence of a stress fracture of the 
left leg at the current time or since the veteran's discharge 
from service.  In the absence of current disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Although the appellant has claimed that 
there is current disability, she is a layperson and is not 
competent to enter a diagnosis.  Her assertion that her post-
service records support her claim do not support her claim.  
Her own unsupported statements are not sufficient to 
establish a well-grounded claim.  Therefore, the Board 
concludes that the veteran's claim for service connection for 
a stress fracture of the left leg is not well grounded.  
Accordingly, this claim is denied.  38 U.S.C.A. § 5107 (West 
1991).

Increased disability evaluation

Where the veteran is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  Thus, the 
Board finds that veteran's claim for increased evaluation is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  She has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with her 
claims folder, are available.  The Board accordingly finds 
that the duty to assist her, as mandated by 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
The Board has continued the issue as entitlement to an 
increased rating.  The appellant is not prejudiced by this 
naming of the issue.  The Board has not dismissed any of the 
issues and the law and regulations governing the evaluation 
of disabilities is the same regardless of how the issue has 
been phrased.  It also appears that the Court has not 
provided a substitute name for the issue.  In reaching the 
determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the condition 
addressed has not significantly changed and uniform rating is 
appropriate in this case.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

Service medical records reveal that the veteran was on 
multiple occasions complaining of pain in the right great toe 
after running with occasional discoloration.  Evaluations did 
not reveal edema or ecchymosis.  There was pain on direct 
pressure to the dorsal distal aspect of the nail plate.  X-
ray findings revealed bone spur of the dorsal distal 
interphalangeal joint of the right hallux.  The assessments 
included right hallux subungual hematoma, mild contusion of 
the right great toe, right extremity toe pain, and right 
hallux pain, and subungual exostosis of the right hallux.  At 
her August 1996 separation examination, the veteran reported 
a bone spur on her right great toe.  An evaluation of the 
lower extremities and feet was normal.  In November 1996, the 
RO established service connection for a bone spur of the 
right great toe and assigned a noncompensable evaluation.

Under the Schedule For Rating Disabilities, the disabilities 
rated under Diagnostic Codes 5013 through 5024 will be rated 
on limitation of motion of the affected part.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5015 (1998).  In the instant case, a 
10 percent evaluation is warranted for a severe unilateral 
hallux valgus, if equivalent to amputation of the great toe, 
or if operated on with a resection of the metatarsal head.  
38 C.F.R. § 4.71a, Diagnostic Code 5280 (1998).  Moderate 
malunion of or non-union of tarsal or metatarsal bones 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5283.   A 10 percent evaluation requires 
moderate foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (1998).   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown,  8 Vet. App. 
202 (1995).  In addition, periarticular pathology productive 
of painful motion is entitled to a compensable evaluation 
38 C.F.R. § 4.59 (1998). 

At a February 1997 VA examination, the veteran reported a 
history of a bone spur in the right great toe.  She reported 
that she experiences pain to the distal phalanx of the right 
great toe when she does a lot of running.  On evaluation, 
range of motion of the metatarsophalangeal joint was 40 
degrees of dorsiflexion and 25 degrees of plantar flexion.  
Range of motion of the interphalangeal joint was 0 degrees 
extension and 50 degrees plantar flexion.  The examiner noted 
that range of motion exercises were not painful and there was 
no tenderness to palpation.  A slight ingrown toenail on the 
lateral aspect of the right great toe was noted.  
Contemporaneous x-rays of the right great toe reveal an 
irregular density along the medial border of the distal 
phalanx of the right great toe.  The diagnoses included bone 
spur of the right great toe, distal phalanx, asymptomatic and 
very mild ingrown toenail of the right lateral great toe.

Private medical reports from November 1996 to February 1997 
show no complaints, treatment, or diagnoses of a bone spur of 
the right great toe.

The veteran asserts that she experiences constant pain in her 
right great toe, and that the most recent VA examination did 
not indicate this.  According to the veteran, she is entitled 
to a higher evaluation for the bone spur of her right great 
toe.  The veteran is competent to report that on which she 
has personal knowledge, that is what comes to her through her 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran has presented no reasonable evidence or 
argument for granting an increased evaluation.  The veteran's 
statements on appeal are inconsistent with her prior 
statements of record.  On appeal she asserts that there is 
constant pain.  However, during the VA examination, she 
reported that there was pain whenever she did a lot of 
running.  The statements are inconsistent with each other.  
Her statements to the VA examiner are statements against 
interest and are far more probative of the degree of 
disability.

The recent VA examination disclosed that the veteran's bone 
spur of the right great toe was asymptomatic.  There were no 
findings of pain, limitation of motion, more motion than 
normal, excess fatigability, weakness or other functional 
impairments.  The physician's expertise puts him or her in a 
better position to determine the extent of impairment.  His 
findings and statements are more probative than the 
appellant's revised statements advanced in support of a claim 
for monetary benefits.  In this case, the evidence of record 
does not show any functional impairment due to a bone spur of 
the right great toe.  In view of the foregoing, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for increased (compensable) evaluation for a 
bone spur of the right great toe.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved. 

The Board notes that the appellant has asserted that there 
was an inadequate examination.  The examination was full and 
complete and included her assertions of when she experienced 
pain.  Her more recent statements reflect a profound shift 
regarding the frequency and cause of pain.  In her 
substantive appeal, she implied that mere walking caused 
pain.  The Board notes that there is no indication that the 
appellant was at complete rest when examined.  There is no 
indication that she did not walk into the building where the 
examination was conducted or that she did not walk into the 
examining room.  The examiner clearly established that the 
appellant functions quite well and that there was no pain.  
Lastly, the Board must consider the possibility of flare-ups.  
The Board concludes that when referenced by the Court, flare-
ups must be considered under the circumstances and frequency 
of the event.  We again note that the examiner decided that 
the appellant functions quite well.  This weighs against any 
possibility of frequent flare-ups.  The record also reflects 
that she runs, but reports that she had pain when she runs 
"a lot."  This reflects infrequent flare-ups, an absence of 
constant pain, and that if pain did occur, it was under the 
specter of extreme activity associated with running "a lot" 
rather than that associated with average impairment of 
working ability.  In sum, the more credible evidence 
establishes that the disorder is not compensably disabling.  
Arms v. West, No. 96-1214 (U.S. Vet. App. Feb. 11, 1999) 


ORDER

Service connection for bronchitis and asthma is denied.  An 
increased (compensable) evaluation for a bone spur of the 
right great toe is denied.



           
     H. N. SCHWARTZ
     Member, Board of Veterans' Appeals



 

